DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on January 13, 2020 has been entered. Claims 17-30 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-21, 23, 24 and 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morikuni et al. [US 20150042969 A1, hereafter Morikuni].
As per Claim 17, Morikuni teaches a method to obtain a height map (focus map) of a substrate W having alignment marks, the method comprising the steps of: 
determining a height of one or more locations or areas MP of the substrate; and 

wherein the shape model of the substrate is determined based on at least a single scan height map of the substrate by a level sensor (5 and 21), a low resolution height map of the substrate (See fig. 5), and height measurements by a substrate stage position measurement system (Para 29 and 30).
As per Claim 18, Morikuni teaches the method of claim 17, wherein determining the height of the one or more locations or areas of the substrate comprises: 
measuring positions of one or more alignment marks at different tilted and/or offset positions of the substrate; and 
determining a height of the one or more alignment marks on the basis of the measured positions of the one or more alignment marks (Para 28-30).
As per Claim 19, Morikuni teaches the method of claim 18, wherein the determining a height of the one or more alignment marks comprises determining differences in the measured positions of the one or more alignment marks between the different tilted and/or offset positions of the substrate, and calculating the height of the one or more alignment marks on the basis of the differences in the measured positions of the one or more alignment marks (Para 28-30).
As per Claims 20 and 21, Morikuni teaches the method of claim 19, wherein the calculating the height of the one or more alignment marks on the basis of the differences in the measured positions of the one or more alignment marks is based on a calibration between the differences in the measured positions of the one or more 
As per Claims 23 and 26, Morikuni teaches a method to measure positions of multiple alignment marks on a substrate, comprising: 
in a first station (a measuring station 200), obtaining a height map of a substrate having alignment marks using the method of claim 17; and 
in a second station (an exposure station 100) comprising adapting a height and/or tilt position of the substrate on the basis of the height map (See fig. 1).
As per Claim 24, Morikuni teaches the method of claim 23, further comprising a step of determining positions of the multiple alignment marks in the second station and adapting the height and/or tilt position of the substrate for each alignment mark (Para 57).
As per Claim 27, Morikuni teaches an alignment measuring apparatus to measure positions of multiple alignment marks on a substrate W (See fig. 1), comprising: 
a first station 200, comprising a first alignment sensor system to measure positions of one or more alignment marks at different tilted and/or offset positions of the substrate (Para 28); and 
a processing unit to determine a height of the one or more alignment marks on the basis of the measured positions of the one or more alignment marks, and to determine the height map of the substrate on the basis of the determined height of the one or more alignment marks and a shape model of the substrate; 

As per Claim 28, Morikuni teaches the alignment measuring apparatus according to claim 27, further comprising: 
a second station (an exposure station 100), comprising a second alignment sensor system 5 to measure positions of at least one of the multiple alignment marks, wherein the alignment measuring apparatus is arranged to adapt, in the second station, for each measurement of an alignment mark, a height and/or tilt position of the substrate on the basis of the height map provided by the processing unit (Para 30).
As per Claim 29, Morikuni teaches a lithographic apparatus, comprising: 
a first station 200, comprising an alignment sensor system to measure positions of one or more alignment marks at different tilted and/or offset positions of the substrate; 
a processing unit to determine a height of the one or more alignment marks on the basis of the measured positions of the one or more alignment marks, and to determine the height map of the substrate on the basis of the determined height of the one or more alignment marks and a shape model of the substrate; and 
a second station 100, comprising a projection system to project successively a patterned radiation beam on multiple target portions of the substrate, wherein the lithographic apparatus is arranged to adapt, in the second station, for each target portion, a height and/or tilt position of the substrate on the basis of the height map provided by the processing unit (See fig. 1, Para 29 and 30).
As per Claim 30, Morikuni teaches a lithographic system, comprising: the alignment measuring apparatus of claim 27, and a lithographic apparatus comprising a projection system 4 to project successively a patterned radiation beam on multiple target portions MP of the substrate W, wherein the lithographic apparatus is arranged to adapt, in a second station 100, for each target portion, a height and/or tilt position of the substrate on the basis of the height map provided by the processing unit (See fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikuni.
As per Claim 25, Morikuni teaches the method of claim 24.

However, Morikuni further disclosed that all the measurement points MP are aligned in the X-axis direction in the following five examples shown in FIGS. 5A to 5E. all the measurement points MP are aligned in the X-axis direction in the following five examples shown in FIGS. 5A to 5E (Para 41 and 42).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the alignment marks in any given axis in order to increase accuracy of measurement result.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikuni as applied in claim 17 above, in view of Jasper et al. [US 6674510 B1, hereafter Jasper].
As per Claim 22, Morikuni teaches the method of claim 17.
Morikuni does not explicitly teach wherein the determining the height map of the substrate using the shape model comprises using a shape model of the substrate comprises a higher order fit extrapolation of the measured height of the one or more areas of a part of the substrate, in combination with an edge roll off profile and/or a mean intrafield pattern.
Jasper teaches the data gathered in the global level contour scan are used for two purposes. Firstly data relating to the wafer height in the vicinity of the in-points 51 (see FIG. 11) of the height mapping scan to be carried out later are used to predict the wafer height at the in-points 51 so that the substrate table can be brought to the correct 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method as claimed in order to improve accuracy of measurement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882